

Exhibit 10.3



















J. C. Penney Company, Inc.
2005 Equity Compensation Plan








As Amended to December 31, 2007
 
 
 


J. C. PENNEY COMPANY, INC. 
2005 EQUITY COMPENSATION PLAN 


INTRODUCTION 


1.     Purposes of Plan. The general purposes of this 2005 Equity Compensation
Plan (“Plan”) are to provide associates and non-associate directors of J. C.
Penney Company, Inc., its subsidiaries and affiliates, or any unit thereof
(together referred to herein as “Company”), an opportunity to increase their
proprietary interests as stockholders in order to motivate them to continue and
increase their efforts on the Company’s behalf to sustain its progress, growth,
and profitability, and to assist the Company in continuing to attract and retain
associates and non-associate directors capable of assuring the Company’s future
success. Terms and conditions of awards shall be governed by the terms of this
Plan along with the Plan Determinations (“Determinations”) as approved by the
Human Resource and Compensation Committee of the Company, and the Notice of
Grant of the particular award. This Plan permits the grant of stock options,
stock appreciation rights, restricted stock and stock units, stock, and cash
incentive awards, each as will be subject to such conditions based upon
continued employment, passage of time or satisfaction of performance criteria as
shall be specified pursuant to the Plan or set by the Committee (as defined in
Section 5 below).


2.     Shares Subject to Plan. 
        
(a) Reserved Shares. The maximum number of shares of J. C. Penney Company, Inc.
Common Stock of 50¢ par value (“Common Stock”) upon which options to purchase
shares of Common Stock (“Stock Options”), stock appreciation rights (“SARs”), or
awards of Common Stock or share units (“Stock Awards”), (“Stock Options,”
“SARs,” and “Stock Awards” herein collectively called “Equity Awards”), may be
issued under the Plan is 14,400,000 shares, plus up to 2,800,000 shares which on
May 31, 2005 are reserved but not then subject to awards under the Company’s
2001 Equity Compensation Plan (referred to herein as the “Prior Plan”). In no
event may more than: (i) 30% of the shares reserved for issuance under the Plan
be issued as Stock Awards over the term of the Plan; (ii) 5,000,000 shares of
Common Stock be issued pursuant to incentive stock options (“ISOs”) within the
meaning of Section 422 of the Internal Revenue Code of 1986, and any regulations
promulgated thereunder, or any similar successor statute or regulation, as in
effect from time to time (“Code”) over the term of the Plan; or
(iii) 1,000,000 shares of Common Stock be issued as Stock Awards that are
intended to qualify as performance-based compensation for purposes of
Section 162(m) of the Code in any one year for any one Associate Participant.
Notwithstanding anything contained herein to the contrary, the number of Equity
Awards, singly (as defined in Section 4 below) or in combination, granted to any
associate or non-associate director in any two consecutive fiscal years shall
not in the aggregate exceed 3,000,000.
        
(b) Share Accounting. Common Stock issuable under the Plan may be, in whole or
in part, as determined by the J. C. Penney Company, Inc. Board of Directors
(“Board of Directors” or “Board”), authorized but unissued shares, reacquired or
treasury shares, or shares available from prior plans. If any Stock Option or
SAR granted under the Plan (or any prior Plan) expires or terminates for any
reason without having been exercised in full, or if any Stock Award is not
earned in full, the unpurchased or unearned shares will again be available for
use under the Plan. Also, the pool of shares available under the Plan will not
be reduced if any Equity Award is paid in cash rather than shares of Common
Stock. “Common Stock” includes any security issued in substitution, exchange, or
in lieu thereof. Also, any option to purchase securities assumed in an
acquisition of another company will not be included in the pool of shares
available under the Plan.


3.  Cash Incentive Awards. The Committee may grant cash incentive awards (“Cash
Incentive Awards”) to Associate Participants on such terms and conditions as the
Committee may determine, but in all instances in compliance with Section 409A of
the Code or any exemptions thereto. Cash Incentive Awards are performance-based
(see Section 9 below), annual or long-term awards that are expressed in
U.S. currency. Cash Incentive Awards to any individual associate may not exceed
the product of $1,500,000 and the number of years in the Performance Cycle (as
defined in Section 9 below). (Equity Awards and Cash Incentive Awards are herein
collectively referred to as “Awards”.)


4.     Eligibility and Bases of Participation. Under the Plan: (i) Awards may be
made to such associates, including officers and associate directors of the
Company, as the Committee (as hereinafter defined) may determine (“Associate
Participants”); and (ii) Equity Awards will be made pursuant to Section 13
below, to individuals who serve as non-associate directors of the Company
(“Non-Associate Director Participants” and,

A-1



together with Associate Participants, “Participants”). In determining the
Associate Participants who are to receive Awards and the number of shares
covered by any Award, the Committee may take into account the nature of the
services rendered by the Associate Participants, their contributions to the
Company’s success, their position levels and salaries, and such other factors as
the Committee, in its discretion, may deem relevant in light of the purposes of
the Plan.


5.     Administration of Plan. The Plan will be administered by, or under the
direction of, a committee (“Committee”) of the Board of Directors constituted in
such a manner as to comply at all times with Rule 16b-3 or any successor rule
(“Rule 16b-3”) promulgated by the Securities and Exchange Commission (“SEC”)
under the Securities Exchange Act of 1934, as in effect from time to time
(“Exchange Act”) and Section 162(m) of the Code. The Committee shall administer
the Plan so as to comply at all times with the Exchange Act and the Code, and
shall otherwise have plenary authority to interpret the Plan and to make all
determinations specified in or permitted by the Plan or deemed necessary or
desirable for its administration or for the conduct of the Committee’s business.
All interpretations and determinations of the Committee may be made on an
individual or group basis, and shall be final, conclusive, and binding on all
interested parties. The Committee may delegate, to the fullest extent permitted
by law, its responsibilities under the Plan to persons other than its members,
subject to such terms and conditions as it may determine, other than: (i) the
making of grants and awards under the Plan to individuals subject to Section 16
of the Exchange Act; and (ii) regarding performance-based Awards intended to be
qualified under Section 162(m) of the Code. With respect to Participants subject
to Section 16 of the Exchange Act, transactions under the Plan are intended to
comply with all applicable conditions of Rule 16b-3. To the extent any provision
of the Plan or any action by the Committee or its delagatee fails to so comply,
such provision or action will, without further action by any person, be deemed
to be automatically amended to the extent necessary to effect compliance with
Rule 16b-3, provided that if such provision or action cannot be amended to
effect such compliance, such provision or action will be deemed null and void,
to the extent permitted by law and deemed advisable by the relevant authority.
Each Award to a Participant subject to Section 16 of the Exchange Act under this
Plan will be deemed issued subject to the foregoing qualification. Further,
except as otherwise specifically provided in the Notice of Grant, Awards under
this Plan are intended to be exempt from Section 409A of the Code and the Plan
shall be interpreted accordingly.



ASSOCIATE PARTICIPANT AWARDS 



6.  
Stock Options. 



       (a) Grants. The Committee may grant Stock Options to Associate
Participants on such terms and conditions as the Committee may determine. These
Stock Options may be ISOs within the meaning of Section 422 or any successor
provision of the Code, or non-qualified stock options within the meaning of the
Code (“NSOs”), or a combination of both; provided, however, that an Associate
Participant must be an associate of the Company or its subsidiaries in order to
receive an ISO grant. In no event, however, may an Associate Participant be
given an ISO grant which first becomes exercisable in any calendar year which,
when added to all other ISO grants held by such Associate Participant that first
become exercisable in that calendar year, causes the aggregate dollar amount of
such ISO grants to exceed $100,000. The date of grant of each Stock Option will
be the date specified by the Committee; provided, however, that such date of
grant may not be prior to the date of such action by the Committee.


       (b) Payment Methods. The option price (and, as provided in Section 15 of
the Plan, any applicable taxes thereon) of the shares as to which a Stock Option
is exercised will be paid in such manner as the Committee may determine in
accordance with the Plan’s purposes, including: (i) in cash; (ii) in shares of
Common Stock that have been held for a period of at least six months and a day;
or (iii) in any combination of (i) or (ii) above. Each Stock Option will have
such terms and conditions for its exercise, including the manner and effective
date of such exercise, as the Committee may determine, except as otherwise
specifically provided herein. However, a Stock Option grant or its equivalent
may not vest in whole in less than three years from the date of grant (although
individual options may vest in equal annual installments over a period of not
less than three years) except in certain limited situations such as for new
hires, retirement and similar situations warranting a shorter or no vesting
period, as may be determined by the Committee, and, if the grant is
performance-based, the restriction must be for at least one year.


       (c)     Option Price/Repricing. The option price per share of Common
Stock purchasable under a Stock Option will be determined by the Committee (or,
for Associate Participants not subject to Section 16 of the

A-2



Exchange Act, its delagatee, pursuant to Section 5 above) at the time of grant;
provided, however, no such price may be less than 100% of the “fair market
value” of the shares of Common Stock covered by the grant on such date. Also, in
no event may any Stock Option exercise price be reset from its original grant
price.


      "Fair market value” of the Common Stock on any date will be the closing
price on such date as reported in the composite transaction table covering
transactions of New York Stock Exchange listed securities, or if such Exchange
is closed, or if the Common Stock does not trade on such date, the closing price
reported in the composite transaction table on the last trading date immediately
preceding such date, or such other amount as the Committee may ascertain
reasonably to represent such fair market value; provided however, that such
determination shall be in accordance with the requirements of Treasury
Regulation section 1.409A-1(b)(5)(iv), or its successor.


       (d) Exercise of Stock Options. Each Stock Option will become exercisable
upon such date as the Committee may determine, or as provided in Sections 10 or
11 of the Plan, and may be exercised thereafter at any time during its term, as
to any or all full shares which have become purchasable under the provisions of
the Stock Option. The term of each Stock Option may not exceed: (i) 10 years in
the case of an ISO or such other term as may be required for the Stock Option to
constitute an ISO under the Code; and (ii) in the case of a NSO, 10 years or
such shorter period of time as determined by the Committee on the date of grant
(“exercise period”), in each case measured from the date of its grant. Except as
provided in Section 11 or 14 of the Plan, a Stock Option may be exercised only
by the Associate Participant, and only if the Associate Participant is then an
associate of the Company, or of a subsidiary or affiliate of the Company.


7.     Stock Awards. The Committee may grant a Stock Award (including any
associated dividend equivalent right or share unit equal in value to such Stock
Award) to Associate Participants on such terms and conditions as the Committee
may determine. The Committee may determine the types of Stock Awards made, the
number of shares, share units, or dividend equivalent rights covered by such
awards, and any other terms and conditions relating to the Stock Awards as it
deems appropriate, including any vesting conditions necessary to comply with the
laws of the State of Delaware. However, a Stock Award or its equivalent that is
restricted may not vest in whole in less than three years from the date of grant
(although individual Stock Award shares may vest in equal annual installments
over a period of not less than three years) except in certain limited situations
such as for new hires, retirement and similar situations warranting a shorter or
no vesting period, as may be determined by the Committee.
  
     Any dividend equivalent paid as part of a restricted stock unit award will
be reinvested in additional restricted stock units that will accumulate over the
vesting period of the underlying restricted stock units and vest, if ever,
concurrently with the underlying restricted stock units. Subject to Section 22,
payment of a restricted stock unit award and any dividend equivalents thereto
will be made no later than 2 ½ months following the end of the Company’s fiscal
year in which the restricted stock unit award vests.


8.     Stock Appreciation Rights. The Committee may grant SARs covering shares
of Common Stock to Associate Participants on such terms and conditions as the
Committee may determine. The Committee may cancel or place limits on the term of
or amount payable by the Company upon exercise of any SAR at any time prior to
exercise. SARs may be granted independently or in tandem with any other Award
under the Plan. Tandem SARs may be granted concurrently with or subsequent to
the grant of the related Award. An SAR will entitle an Associate Participant to
receive an amount no greater than the excess of the fair market value of a share
of Common Stock on the date of exercise over the SAR exercise price, multiplied
by the number of shares of Common Stock with respect to which the SAR will have
been exercised. Such payment may be made by the Company only in shares of Common
Stock. The SAR exercise price will be determined by the Committee at the time of
grant; provided, however, that no such price may be less than 100% of the fair
market value of the shares of Common Stock covered by the grant on such date.
Upon exercise of a tandem SAR, in whole or in part, the related Award will be
canceled or forfeited automatically to the extent of the number of shares
covered by such exercise and, conversely, if a tandem Award is exercised,
forfeited, or terminated, as the case may be, for any reason, in whole or in
part, the related SAR will be canceled automatically to the extent of the number
of shares covered by such exercise, forfeiture, or termination.


9.     Performance-Based Awards. Any Award granted pursuant to the Plan may be
in the form of a performance-based award made through the application of
Performance Goals and Performance Cycles, which are defined as follows:

A-3



    (a) “Performance Cycle” means the period selected by the Committee during
which the performance of the Company or any Associate Participant is measured
for the purpose of determining the extent to which an Award subject to
Performance Goals has been earned. A Performance Cycle may not be less than one
year.


       (b) “Performance Goals” means the objectives for the Company or any
Associate Participant that may be established by the Committee for a Performance
Cycle with respect to any Performance-Based Award contingently awarded under the
Plan. The Performance Goals for Awards that are intended to constitute
“performance-based” compensation within the meaning of Section 162(m) of the
Code shall be based on one or more of the following criteria: earnings per
share, total stockholder return, operating income, net income, cash flow, gross
profit, gross profit return on investment, return on equity, return on capital,
sales, revenue, gross margin, and gross margin return on investment.


        (c) Vesting. A Performance-Based Award, other than a restricted Equity
Award, may not vest, or be deemed to be earned, in whole in less than three
years from the date of grant (though portions of an individual award may vest or
be deemed to be earned in equal annual installments over a period of not less
than three years). A Performance-Based Award to be paid out as a restricted
Equity Award may not have a vesting period of less than one year. Subject to
Section 22, payment of any portion of a Cash Incentive Award and all earnings
will be made no later than 2 ½ months following the end of the Company’s fiscal
year.


10.     Change in Control. For purposes of this Section 10, all references to
“Company” are to J. C. Penney Company, Inc. Upon a Change in Control of the
Company, each Associate Participant will have the right to exercise any and all
Stock Options and SARs held by the Associate Participant, and all Stock Awards
will immediately vest, be deemed to have been earned and any Performance Goal
for the then applicable Performance Cycle met, on such terms and conditions as
may be determined by the Committee at the time of the grant or award provided,
further, that any vested Stock Awards that are restricted stock units or vested
Cash Incentive Awards, shall be distributed no later than the deadline for
distribution specified in Sections 7 and 9 above. The Committee may exercise
discretion to terminate the Plan upon a Change in Control event and distribute
amounts within 12 months of the Change of Control event.
     
For purposes of the Plan, a “Change in Control” is defined by Section 409A of
the Code, and any regulations and guidance promulgated under this Section as set
forth in the Committee’s determinations for the applicable grants under the
Plan.


11.     Changes in Employment Status, Death. In the event of an Associate
Participant’s termination of employment, layoff, incapacity or death (regardless
of whether the deceased was employed at death), the Committee may determine the
terms and conditions applicable to any Award previously granted to the Associate
Participant and not then exercised or earned in full, as the case may be,
including, without limitation: (i) the duration of any exercise period following
such event (which may not exceed the original exercise period for a Stock Option
or SAR, or if shorter, the tenth anniversary of the original date of grant);
(ii) any necessary or appropriate authorization to the Associate Participant’s
legatee, distributee, guardian, legal representative, or other third party, as
the Committee may determine; or (iii) the circumstances under which all or part
of such Stock Options and SARs may be terminated and any unearned Stock Awards
forfeited or Cash Incentive Awards paid. All determinations by the Committee
with respect to the foregoing shall be final, conclusive, and binding on all
interested parties.


12.     Right to Continued Employment. Nothing in the Plan shall confer on an
Associate Participant any right to continue in the employ of the Company or any
of its subsidiaries or affiliates or affect in any way the right of the Company
or any of its subsidiaries or affiliates to terminate such Associate
Participant’s employment without prior notice at any time for any reason or for
no reason.


NON-ASSOCIATE DIRECTOR PARTICIPANT AWARDS 


13.     Annual Awards 
      
(a) General Provisions. Subject to the terms and conditions of this section,
each person who is serving as a non-associate director of the Company on the
date of grant of an Equity Award (including any former Associate Participant)
(“Non-Associate Director Participant”) will automatically be awarded an Annual
Equity Award in an amount which the Board of Directors determines, based upon
the advice of outside consultants, to be competitive by industry standards, and
pursuant to such terms, conditions, and restrictions as determined by the Board
of

A-4



Directors (the “Annual Equity Award”). These Annual Equity Awards will begin in
2006 (except for any pro rata award for a newly elected director which may occur
at any time on or after the effective date of the Plan) and continue through
May 31, 2010, unless earlier terminated by the Board of Directors. The date of
each Annual Equity Award will be the third full trading date following the later
of: (i) the date on which the Annual Meeting of the Company’s stockholders, or
any adjournment thereof, is held (“Annual Meeting”); or (ii) the date on which
the Company’s earnings for the fiscal quarter immediately preceding such Annual
Meeting date are released to the public. Also, Equity Awards in a pro rata
amount of the Annual Equity Award for that year, based on the date of election,
will automatically be granted to each individual (other than a former Company
Associate Participant) who is first elected a Non-Associate Director after
May 31, 2005, on the third full trading date following the effective date of
such election.


   (b) Right to Tender, Exchange. A Non-Associate Director Participant
(including for purposes of this paragraph a Non-Associate Director Participant’s
guardian or legal representative) will have, with respect to any shares covered
by an Annual Equity Award and any shares already received pursuant to an Annual
Equity Award under this Plan, the right to: (i) tender or exchange any such
shares in the event of any tender offer or exchange within the meaning of
Section 14(d) of the Exchange Act or any plan of merger approved by the Board;
and (ii) sell or exercise any option, right, warrant, or similar property
derived from or attributable to such shares after such option, right, warrant,
or similar property becomes transferable or exercisable. If any shares covered
by an Annual Equity Award are tendered or exchanged or any option, right,
warrant, or similar property attributable thereto is sold, exercised, or
redeemed for value, the cash and/or property received will be delivered to the
Company (or its successor) and held subject to the restrictions of the Plan as
if it were the stock itself.
       
(c) Non-Transferability. A Non-Associate Director Participant may not transfer,
sell, assign, pledge, or otherwise encumber or dispose of any shares of Common
Stock received in connection with an Annual Equity Award prior to the time his
or her service as a director expires or is terminated, other than by will or the
laws of descent and distribution or by such other means as the Committee, in its
discretion, may approve from time to time and any attempt to do so will be void.
     
(d) Non-Associate Director Participant’s Termination. If a Non-Associate
Director Participant’s service as a director of the Company terminates on
account of any act of: (i) fraud or intentional misrepresentation; or
(ii) embezzlement, misappropriation, or conversion of assets or opportunities of
the Company or any subsidiary of the Company, such termination will be
considered a “Non-Qualifying Termination.” All other terminations, including
termination by reason of death, will be considered “Qualifying Terminations”. In
the event of a Non-Qualifying Termination, all outstanding restricted Awards
made pursuant to this Section will be forfeited or canceled, as the case may be.
     
(e) Stock In Lieu of Cash. A Non-Associate Director Participant may also elect
to receive Common Stock in lieu of the cash compensation payable for services
rendered as a director, so long as such election is made in accordance with
Section 16 of the Exchange Act and on such other terms and conditions as may be
determined from time to time by the Board of Directors. Any such Common Stock
issued to a Non-Associate Director Participant in lieu of cash compensation will
automatically vest (become non-forfeitable and freely transferable) in the
Non-Associate Director Participant on the date of issuance.


GENERAL 


14.     Transferability. No unearned Award, or any portion thereof, granted
under the Plan may be assigned or transferred other than by will or the laws of
descent and distribution or by such other means as the Committee, in its
discretion, may approve from time to time and any attempt to do so will be void.
No Stock Option or SAR will be exercisable during the Associate Participant’s
lifetime except by the Associate Participant or the Associate Participant’s
guardian or legal representative, or other third party, as the Committee may
determine.


15.     Taxes. The Company has the right to deduct from any cash payment made
under the Plan, or otherwise, to any Associate Participant, including an
Associate Participant subject to Section 16 of the Exchange Act, any federal,
state, or local taxes of any kind required by law to be withheld by it
(“Withholding Obligation”) with respect to such payment. The Withholding
Obligation will be limited to the minimum statutory rate. The Company’s
obligation to deliver shares of Common Stock pursuant to any Award under the
Plan is conditioned on the payment by the Associate Participant to the Company
of any Withholding Obligation arising therefrom. The Company may withhold, in
satisfaction of all or a portion of such Withholding Obligation referred to in
the preceding sentence, that

A-5



number of shares of Common Stock having an aggregate fair market value
sufficient to satisfy the amount of such obligation.


16.     Changes in Capitalization and Similar Changes. In the event of any
change in the number of shares of Common Stock outstanding, or the assumption
and conversion of outstanding Awards, by reason of a stock dividend, stock
split, acquisition, recapitalization, reclassification, merger, consolidation,
combination or exchange of shares, spin-off, distribution to holders of Common
Stock (other than normal cash dividends), an equitable and proportionate
adjustment shall be made to: (1) the option price under each unexercised Stock
Option; (2) the exercise price under each unexercised SAR; and (3) the number
and class of shares which may be issued on exercise of Stock Options and SARs
granted and for Stock Awards, including restricted stock units, and any
remaining shares reserved under the Plan. Any such adjustment with respect to
each Stock Option or SAR shall be consistent with the requirements applicable to
exempt stock rights under Treasury Regulations section 1.409A-1(b)(5) or its
successor. Any adjustment with respect to ISOs shall also conform to the
requirements of Section 422 of the Code.


17.     Stockholder Rights. A Participant (including for purposes of this
Section, a Participant’s legatee, distributee, guardian, legal representative,
or other third party, as the Committee may determine) will have no stockholder
rights with respect to any shares subject to an Award until such shares are
issued to such Participant. Shares will be deemed issued on the date on which
they are registered in the Participant’s (as this term is defined in the
preceding sentence) name on the Company stock records.


18.     Effective Date. The Plan will become effective on June 1, 2005, subject
to approval by the affirmative vote of the holders of a majority of the
outstanding stock of the Company having general voting power at the Company’s
2005 Annual Meeting of Stockholders.


19.     Termination and Amendment. No Award may be made under the Plan after
May 31, 2010. The Board of Directors may terminate the Plan or make such
amendments as it deems advisable, including, but not limited to, any amendments
to conform to or reflect any change in any law, regulation, or ruling applicable
to an Award or the Plan, provided, however, that the Board of Directors may not,
without approval by affirmative vote of the holders of a majority of the
outstanding stock of the Company having general voting power: (i) take any
action which will increase the aggregate number of shares of Common Stock which
may be issued under the Plan (except for adjustments pursuant to Sections 2 and
16 of the Plan); (ii) decrease the grant or exercise price of any Award to less
than fair market value of its underlying Common Stock on the date of grant;
(iii) change the individual award limits found in Sections 2 and 3 or any other
maximum limit included in the Plan to comply with requirements for
performance-based compensation under Section 162(m) of the Code; (iv) change the
separate limit for ISOs set forth in Section 2; (v) change the class of
Associate Participants eligible for Awards under Section 4; or (vi) change the
performance criteria applicable to Performance-Based Awards under Section 9.
Except as otherwise provided in or permitted by the Plan or by the terms, if
any, of an Award under the Plan, no termination or amendment of the Plan or
change in the terms of an outstanding Award may adversely affect the rights of
the holder of any Award without the consent of the holder.


20.     Severability of Provisions. If any provision of this Plan becomes or is
deemed invalid, illegal, or unenforceable in any jurisdiction, or if any such
provision would, in the sole determination of the Committee, disqualify the Plan
or any Award under any law deemed applicable by the Committee, such provision
will be construed or deemed amended to conform to applicable law or if, in the
sole determination of the Committee, such provision cannot be so construed or so
deemed amended without materially altering the intent of the Plan, such
provision will be stricken and the remainder of the Plan will remain in full
force and effect.


21.     Governing Law. This Plan will be governed by the internal laws of the
State of Delaware, regardless of the dictates of Delaware conflict of laws
provisions.


22. Deferred Payments. Unless specifically provided for in the Notice of Grant,
no Equity Award shall provide any feature for the deferral of compensation as
defined by Treasury Regulation section 1.409A-1(b). ). Any deferral will be for
such period and in accordance with the terms and conditions as the Committee may
determine and must be in compliance with Code Section 409A. The terms and
conditions applicable to such deferral and the terms and conditions evidencing
compliance with Code Section 409A shall be set forth in the Notice of Grant. The
method of payment for, and type and character of, any Award may not be altered
by any deferral permitted under this Section unless specifically permitted under
Code Section 409A and the Treasury Regulations thereunder.

A-6